IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRANDON J. QUINONEZ,                                   No. 69530
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                                                                                FILED
                                                                                MAR 04 2016
                                                                              TRACE K. LINDEMAN
                                                                            CLER?F ‘"IPREME COURT

                                                                           BY     •             -
                                      ORDER DISMISSING APPEAL                   DEPUTY CLERK




                            This appeal was initiated by the filing of a pro se appeal.
                Second Judicial District Court, Washoe County; David A. Hardy, Judge.
                            Our review of this appeal reveals a jurisdictional defect. The
                right to appeal is statutory; where no statute or court rule provides for an
                appeal, no right to appeal exists. Castillo v. State, 106 Nev. 349, 352, 792
                P.2d 1133, 1135 (1990). No statute or court rule provides for an appeal
                from a district court order denying a motion for speedy trial. To the extent
                that appellant appeals from the district court order to produce prisoner, no
                statute or court rule provides for an appeal from such an order.
                Accordingly, we
                            ORDER this appeal DISMISSED.




                                        Douglas




SUPREME COURT
       OF
     NEVADA

tO) 1947A   e                                                                       1(, -07 0119
                cc: Hon. David A. Hardy, District Judge
                     Brandon J. Quinonez
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  2